Citation Nr: 1601566	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-28 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a higher initial rating for generalized anxiety disorder with depression, currently evaluated as noncompensable prior to November 17, 2010, 10 percent prior to November 2, 2011, and 70 percent on and after November 2, 2011.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2007 to September 2010 and from April 2012 to June 2012, with service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO granted service connection and initially assigned a noncompensable rating, effective September 28, 2010.  An August 2012 rating decision then assigned a 10 percent rating effective November 17, 2010 and a 70 percent rating effective November 2, 2011.    

The Veteran testified before the undersigned Veterans Law Judge in August 2015.  A transcript of this hearing is associated with the claims file. 


FINDINGS OF FACT

1.  Prior to November 2, 2011, the Veteran's psychiatric disorder was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as nightmares, difficulty maintaining relationships, disturbance of motivation, and difficulty concentrating.  

2.  In August 2015, prior to the promulgation of a decision in the appeal, the Veteran testified that she was satisfied with the currently assigned 70 percent rating for the period on and after November 2, 2011 and that she wished to withdraw that aspect of the appeal.    


CONCLUSIONS OF LAW

1.  Prior to November 2, 2011, the criteria for a 50 percent rating and no higher for service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2015).

2.  The criteria for withdrawal by the Veteran of the appeal for a rating in excess of 70 percent for the period on and after November 2, 2011 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The Veteran's claim for a higher rating for her service-connected psychiatric disorder arises from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records specifically related to the claim that VA should seek to obtain on her behalf.  

The Veteran was afforded VA examinations in September 2010 and November 2011.  The examination reports are adequate to determine the severity of the Veteran's psychiatric symptoms as the examiners reviewed pertinent medical records, conducted appropriate evaluations of the Veteran, and recorded examination findings as to the severity and the extent of the Veteran's psychiatric symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim for a higher rating for service-connected psychiatric disorder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher rating.  In addition, the VLJ sought to identify the extent and severity of the Veteran's symptomatology during the pertinent period on appeal.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Period Prior to November 2, 2011 

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2015).  A noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Evidence and Analysis

By way of background, the Veteran was granted service connection for her psychiatric disorder in a January 2011 rating decision.  The RO initially assigned a noncompensable rating effective September 28, 2010.  The Veteran appealed the assigned rating.  The RO issued an August 2012 rating decision which assigned a 10 percent rating effective November 17, 2010 and a 70 percent rating effective November 2, 2011.  As discussed below in detail, the Veteran withdrew her appeal of entitlement to a rating in excess of 70 percent on and after November 2, 2011.  Thus, the pertinent issue on appeal is entitlement to a compensable rating prior to November 17, 2010 and in excess of a 10 percent rating prior to November 2, 2011.  

Here, the Veteran's mental health records include various psychiatric diagnoses.  Based on the evidence of record prior to November 2, 2011 it is not possible to separate the effects of the service-connected condition from that of a nonservice-connected condition.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of the service-connected psychiatric disability.  
The Veteran contends that she is entitled to a 70 percent rating for her psychiatric disorder prior to November 2, 2011 because the severity of her psychiatric symptoms have remained the same during the entirety of the appeal.  

The Veteran was afforded a VA examination in September 2010.  She described symptoms such as low motivation, low self-esteem, social isolation, and inability to focus and concentrate.   She also stated that at times she was forgetful and that she believed her relationship with others was impaired.  She denied impairment of thought process, obsessive or ritualistic behavior, suicidal or homicidal ideations, hallucinations, and delusions.  The examination report noted that her in-service treatment records stated that there was no concern regarding her judgment and decision making abilities.  The examination report also noted that she was in school and that she received good grades and had friends.  She was assigned a GAF of 52.  

VA treatment records dated prior to November 2011 noted that she had difficulty concentrating in school but that she was an honor student.  It was also noted that she had decreased interests and motivations.  Treatment records also noted that she sometimes had nightmares regarding her deployment and that she once punched her sister while sleeping.  See January 2011 and March 2011 VA treatment records.  She was given a GAF score of 65 in September 2011.  

At the August 2015 Board hearing, the Veteran described the psychiatric symptoms she had after separation from service and prior to November 2011.  She stated that it was difficult for her to maintain relationships with her friends and that she mainly socialized with family.  She also stated that she had a short temper, was easily irritable, and had periods of irritability.  She stated that she had panic attacks and periods of crying.  She described difficulty with school and that she had to drop out of some classes.  She stated that it was hard to work with other students.  

The Board finds that the Veteran's psychiatric symptoms, to include difficulty concentrating and difficulty maintaining relationships, have resulted in social and occupational deficiencies with reduced reliability and productivity and are characteristic of a 50 percent rating.  The Board finds that a 50 percent rating for the entirety of the appeal prior to November 2, 2011 is warranted.  
However, the preponderance of the evidence does not show that the Veteran had occupational and social impairment with deficiencies in most areas prior to November 2, 2011.  Although the Veteran described difficulty with school, such as trouble concentrating and dropping some classes, the evidence of record indicates that she achieved good grades and was on the honor society and Dean's List.  See September 2011 VA treatment record.  Although the Veteran reported difficulty socializing with friends, she did maintain a relationship with her family.  The Board acknowledges that the Veteran testified as to having a short temper and that she sometimes has difficulty working in a group.  However, treatment records described an appropriate appearance, behavior, thought process, and thought content.  See September 2011 VA treatment record.  Her GAF score ranged from 52 to 65, which is indicative of moderate symptoms.  The evidence of record does not show that her symptoms resulted in deficiencies in most areas such as judgment, thinking, mood, and family relations prior to November 2, 2011.  In fact, although the November 2, 2011 VA examination report noted impaired judgment and impaired impulse control, the examination report stated that she had a GAF of 60 and had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
  
The Board recognizes that the effective date for an increased rating can be earlier than the date an examination was conducted.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  However, in the instant case, the severity of the Veteran's psychiatric symptoms did not manifest to occupational and social impairment with deficiencies in most areas prior to the November 2, 2011.  The Veteran's disability picture, taken as a whole and in combination with the objective evidence of record, have more nearly approximated the criteria for a 50 percent rating prior to November 2, 2011.  

In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a rating in excess of 70 percent, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, additional staged ratings are not warranted in the present case as the Veteran's symptoms at no point prior to November 2, 2011 manifest to the degree required for a rating in excess of 50 percent.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The manifestations of the Veteran's service-connected psychiatric disorder, including difficulty maintaining relationships and difficulty concentrating, are specifically contemplated by the schedular criteria.  Importantly, the rating criteria also expressly contemplate the occupational and social impairment resulting from her psychiatric symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder and referral for consideration of extraschedular rating is not warranted.

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is gainfully employed on a full-time basis.  As such, there is no evidence that the Veteran is unemployable due to her service-connected psychiatric disability. Moreover, the Veteran's representative testified at the Board hearing that the issue of a total rating is not before the Board.  




Period On and After November 2, 2011 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the August 2015 Board hearing, the Veteran testified that she is satisfied with the currently assigned 70 percent rating for the period on and after November 2, 2011 and that she wishes to withdraw the aspect of her appeal for a rating in excess of 70 percent for the period on and after November 2, 2011.  Since the Veteran has withdrawn the appeal of the period on and after November 2, 2011, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the period on and after November 2, 2011 and it is dismissed.


ORDER


Effective September 28, 2010, a schedular rating of 50 percent and no higher for service-connected generalized anxiety disorder with depression is granted, subject to the applicable criteria governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 70 percent on and after November 2, 2011 for service-connected generalized anxiety disorder with depression is dismissed.  


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


